United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.N., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Albany, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0061
Issued: April 13, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge
JURISDICTION
On October 17, 2016 appellant filed a timely appeal from an August 18, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that her cervical
radiculopathy was caused by the accepted June 29, 2016 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant filed new evidence with her appeal to the Board. However, the Board may only
review evidence that was in the record at the time OWCP issued its final decision. Thus, the Board is precluded
from reviewing this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c)(1); M.B., Docket No. 09-176
(issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB
281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

On appeal appellant argues that she is entitled to wage-loss compensation for the two
days she was off work due to the accepted fall at work on June 29, 2016.
FACTUAL HISTORY
On June 30, 2016 appellant, then a 65-year-old physician, filed a traumatic injury claim
(Form CA-1) alleging that on June 29, 2016 she tripped on a couch, fell against a door, and then
fell to the floor onto her knees. She related that this incident caused cervical radiculopathy.
Appellant stopped work on June 30, 2016. OWCP received a report of work status (Form CA-3)
indicating that she returned to work on July 5, 2016.
In a progress note dated June 29, 2016, from Dr. Gene R. Pellerin, Jr., a treating Boardcertified emergency room physician, a description of the June 29, 2016 incident was provided
and appellant’s complaints of pain radiating from her neck descending down into her left arm
were noted. Appellant’s physical examination revealed left trapezius spasm with tenderness and
nontender left forearm. A cervical magnetic resonance imaging (MRI) scan was reviewed and
showed no traumatic osseous cervical spine injury. Findings from a computerized tomography
(CT) scan showed no evidence of cervical spine traumatic osseous injury and moderate C2-3 and
C5-6 spinal canal stenosis. Appellant’s diagnosis was cervical radiculopathy status post fall.
An employee health record dated June 30, 2016 from Dr. Pellerin provided physical
examination findings and noted that appellant’s injury occurred when she fell after tripping over
the leg of a sofa. Diagnostic tests were reviewed and noted to show mild C5-6 radiculopathy.
This report related that appellant was in an off-duty status at the time of the evaluation and
reevaluation would be done on July 5, 2016. Under diagnosis, Dr. Pellerin noted mild C5-6
radiculopathy and circled “direct cause” under opinion.
A June 30, 2016 report of employee’s emergency treatment note, signed by Ms. BurkartJayez, and cosigned by Dr. Pellerin, prescribed medications and indicated that appellant was
unable to work. Dr. Pellerin subsequently released appellant to full-duty work in a July 5, 2016
note.
By correspondence dated July 13, 2016, OWCP informed appellant that the evidence of
record was insufficient to establish her claim. Appellant was advised that a medical opinion
from a physician explaining how the June 29, 2016 incident caused or aggravated a diagnosed
condition was necessary to support her claim. She was afforded 30 days to provide this
information. No further evidence was received.
By decision dated August 18, 2016, OWCP denied appellant’s traumatic injury claim,
finding that the submitted evidence was insufficient to establish an injury causally related to the
accepted June 29, 2016 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
3

5 U.S.C. § 8101 et seq.

2

United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.6
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place, and in the manner alleged.7 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.9 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.10 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.11
ANALYSIS
Appellant filed a traumatic injury claim alleging that she sustained cervical radiculopathy
due to a fall after tripping over the leg of a sofa at work. It is undisputed that the June 29, 2016
incident occurred as alleged. However, the Board finds that she failed to submit medical
evidence sufficient to establish that this work incident caused or aggravated her diagnosed
cervical radiculopathy.
Appellant submitted a progress note dated June 29, 2016 from Dr. Pellerin reporting pain
radiating from her neck to down into her left hand as the result of tripping over a couch and
4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 4.

7

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

8

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 4.
9

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
10

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

3

falling onto her left arm. Dr. Pellerin reviewed diagnostic tests and provided examination
findings. He noted findings and diagnosed cervical radiculopathy, post fall. Regarding causal
relationship, Dr. Pellerin merely repeated the history of injury as reported by appellant without
providing his own opinion regarding whether appellant’s medical condition was work related.
As he repeated appellant’s belief about the cause of her condition, without offering his own
opinion on causal relationship, his reports are of limited probative value.12 An opinion from a
physician on causal relationship is insufficient to establish the claim if it does not explain the
reasons why the accepted incident caused or aggravated a diagnosed condition.13 Lacking
thorough medical rationale on the issue of causal relationship, Dr. Pellerin’s progress notes are of
limited probative value and thus insufficient to establish that appellant sustained an employmentrelated injury in the performance of duty on June 29, 2016.14
Appellant also submitted a June 30, 2016 employee health record of Dr. Pellerin which
noted an injury history of appellant falling after tripping over the leg of a sofa. Physical
examination findings were provided, diagnostic tests reviewed, and a diagnosis was made of
mild C5-6 radiculopathy. Dr. Pellerin diagnosed mild C5-6 radiculopathy and under opinion
circled “direct cause.” The Board has held that an affirmative notation in response to a form
question on causal relationship is insufficient, without medical rationale, to establish causal
relationship.15
The record also contains reports of emergency treatment dated June 30 and July 5, 2016
from Dr. Pellerin. Dr. Pellerin released appellant to return to work on July 5, 2016. The Board
finds, however, that Dr. Pellerin again did not address causation. Medical evidence that does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on
the issue of causal relationship.16 Thus, this evidence is also insufficient to meet appellant’s
burden of proof.
On appeal appellant argues that she is entitled to wage-loss compensation for the two
days she was unable to work as a result of the June 29, 2016 employment incident. As found
above, none of the medical evidence appellant submitted provides any rationale explaining how
the trip and fall over the couch on June 29, 2016 caused the diagnosed condition. Appellant has
therefore not met her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
12

See D.D., Docket No. 15-291 (issued May 22, 2015); see also S.W., Docket No. 15-1538 (issued
December 14, 2015).
13

Id.

14

Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett, 52 ECAB 332 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
15

See K.T., Docket No. 15-1758 (issued May 24, 2016); Gary J. Watling, 52 ECAB 278 (2001).

16

K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006).

4

CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that her
cervical radiculopathy was causally related to the accepted June 29, 2016 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 18, 2016 is affirmed.
Issued: April 13, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

